Name: Commission Regulation (EC) No 1575/98 of 22 July 1998 amending Regulation (EEC) No 865/90 laying down detailed rules for the application of the special arrangements for imports of grain sorghum and millet originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the agreement on agriculture concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: trade;  executive power and public service;  economic geography;  plant product;  international trade
 Date Published: nan

 EN Official Journal of the European Communities23. 7. 98 L 206/13 COMMISSION REGULATION (EC) No 1575/98 of 22 July 1998 amending Regulation (EEC) No 865/90 laying down detailed rules for the applica- tion of the special arrangements for imports of grain sorghum and millet origin- ating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the agreement on agricul- ture concluded during the Uruguay Round of negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the Agreements concluded during the Uruguay Round of multilateral trade negotiations (1), as last amended by Regulation (EC) No 1340/98 (2), and in particular Article 3(1) thereof, Whereas in order to take account of the existing import arrangements in the cereals sector and those resulting from the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, trans- itional measures are needed to adjust the preferential concessions in the form of exemption from the import levy on certain cereal products from the ACP States and the OCT; Whereas the period for the adoption of transitional meas- ures was extended until 30 June 1999 by Regulation (EC) No 1340/98; whereas, pending the adoption by the Council of definitive measures, application of the meas- ures provided for by Commission Regulation (EEC) No 865/90 (3), as last amended by Regulation (EC) No 1247/ 97 (4), should be extended until 30 June 1999; Whereas Regulation (EEC) No 865/90 lays down detailed rules for the application of the preferential conditions reducing the import levy for quotas of sorghum and millet; whereas, given that the levies were replaced by customs duties and the advance fixing of the import charge was abolished on 1 July 1995, the transitional adjustment of those provisions should be extended; Whereas the rates of duties of the customs tariff within the abovementioned quotas are those applicable on the day that the declaration of release for free circulation of the import is accepted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 865/90 is hereby amended as follows for the marketing year 1998/99: 1. levy' is replaced by duty' each time that it appears; 2. the last sentence of Article 2(b) and the last sentence of Article 4(b) are deleted; 3. Article 3(b) is replaced by the following: (b) the letters ACP  or OCT  as the case may be in Section 8. The licence shall oblige to import from the coun- tries specified. The import duty shall not be increased or adjusted.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998 to 30 June 1999. (1) OJ L 349, 31. 12. 1994, p. 105. (2) OJ L 184, 27. 6. 1998, p. 1. (3) OJ L 90, 5. 4. 1990, p. 16. (4) OJ L 173, 1. 7. 1997, p. 86. EN Official Journal of the European Communities 23. 7. 98L 206/14 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1998. For the Commission Franz FISCHLER Member of the Commission